Citation Nr: 1415070	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-16 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hemorrhoids with internal rectal erythema.

2. Entitlement to service connection for left shoulder impingement syndrome.

3. Entitlement to service connection for urinary (stress) incontinence, to include as a residual of a urethral bladder sling (status post). 

4. Entitlement to service connection for residuals of a posterior fistulotomy.

5. Entitlement to an initial evaluation in excess of 10 percent for status post hemangioma liver with scars.

6. Entitlement to an initial compensable evaluation for diverticulitis (also claimed as irritable bowel syndrome).

7. Entitlement to an initial compensable evaluation for status post lipoma removal, left lower back.

8. Entitlement to an initial compensable evaluation for retinaculum removal, synovectomy right wrist.


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to January 2010. 

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The Veteran submitted a notice of disagreement in July 2010; a statement of the case was issued in April 2011; and a VA Form 9 (substantive appeal) was received in June 2011.  

The Board notes that the purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

With respect to the issues of entitlement to service connection for stress incontinence and urethral bladder sling, the Board acknowledges that the Veteran has perfected separate appeals for these claims - one for stress incontinence, and one for urethral bladder sling.  However, based on the Veteran's description of her urinary symptomatology (and specifically those statements contained in her July 2010 notice of disagreement), as well as the medical evidence outlined in the remand portion below, the Board has recharacterized the issue as one for service connection for urinary incontinence, to include as a residual of status post urethral bladder sling, as reflected on the cover page of this decision.  

The issues of (1) entitlement to service connection for lipomas of the sides, left arm, and hip, and (2) entitlement to service connection for a lung disorder (claimed as atelectasis) as secondary to service connected status post hemangioma liver with scars, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). See July 2010 Notice of Disagreement.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for (1) left shoulder impingement syndrome, (2) stress incontinence, to include as a residual of a urethral bladder sling, (3) residuals of a posterior fistulotomy, (4) entitlement to initial evaluation in excess of 10 percent for status post hemangioma liver with scars, (5) entitlement to an initial compensable evaluation for diverticulitis (also claimed as irritable bowel syndrome), and (6) entitlement to an initial compensable evaluation for retinaculum removal, synovectomy right wrist, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, hemorrhoids with internal rectal erythema had their onset in service.

2. The Veteran's status post lipoma removal has been characterized by one scar located on the left lower back, that is non-painful, linear, and measuring 2cm x 1cm; there is no associated functional impairment or limitation of motion. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hemorrhoids with internal rectal erythema have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2. The criteria for an initial compensable disability evaluation for status post lipoma removal, left lower back scar, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7819 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants service connection for hemorrhoids.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist as to this issue is necessary.

VA has also met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an initial increased rating. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). The instant claim arises from a granted claim of service connection.  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases. See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's claim, pre-discharge notice in October 2009 fully satisfied the duty to notify provisions, including notice of the degree of disability and effective date provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the lipoma removal scar claim. 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations, most recently in January 2010.  The Veteran has not reported receiving any recent or post-service treatment specifically for her service-connected lipoma scar.  Later VA treatment records have been associated with the claims file and do not suggest an increase in disability has occurred as compared to the prior VA examination findings.  Most importantly, the Veteran herself has not indicated that her condition has worsened.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected lipoma scar since she was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  The 2010 VA/QTC examination report is thorough and comprehensive, describing the size, location, and characteristics of the back scar.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

1. Entitlement to service connection for hemorrhoids, internal rectal erythema.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Absent a showing of a resulting chronic condition during service, a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability. See generally Davidson v. Shinseki, 581 F.3d 1313, 581 F.3d 1313 (Fed. Cir. 2009).  The current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim. See McLain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran seeks service connection for hemorrhoids with internal erythema; she maintains that this condition had its initial onset in-service and that it has been continuous since that time.  

A December 2004 operative report shows a diagnosis of internal hemorrhoids (Grade I). See Service Treatment Records.  

A September 2005 service treatment note reflects a diagnosis of acute thrombosed external hemorrhoid. 

The Veteran underwent a colonoscopy while still in-service in April 2009; findings included internal hemorrhoids and a few spots of erythema. See North Florida Surgery Center Operative Report. 

The Veteran filed her claim for service connection for hemorrhoids with internal rectal erythema in October 2009, while still in-service under the BDD (benefits delivery at discharge) program. 

Following service, and during a January 2010 QTC examination, the Veteran reported an approximate onset date of hemorrhoid symptoms in 2000; she currently endorsed anal itching, pain, and swelling.  She also described leakage of stool.  She stated that the hemorrhoids recur occasionally.  The Veteran apparently declined a rectal examination in conjunction with the January 2010 QTC examination; therefore, the examiner stated that he was unable to provide a hemorrhoid diagnosis at that time.  

In her July 2010 notice of disagreement, the Veteran reiterated that she did, in fact, have hemorrhoids, and that she had declined the VA/QTC rectal examination because she recently had a colonoscopy (in April 2009) and was told by the January 2010 QTC examiner that a rectal examination was not necessary. (Note: this is confirmed by a waiver that was signed by the Veteran at the time of the January 2010 examination).  

In this case, the record reflects multiple hemorrhoid diagnoses during service, to include the most recent colonoscopy report in April 2009, which documented internal hemorrhoids with associated rectal erythema.  The Veteran has also endorsed continuous hemorrhoid symptomatology (e.g., itching, pain, and swelling) since her January 2010 separation; she is competent to report on such matters, and the Board has no reason to doubt the credibility of her statements as they have been consistently reported throughout the record. See July 2010 Notice of Disagreement and January 2010 QTC Examination.  

Again, the initial claim for service connection for hemorrhoids with rectal erythema was filed in October 2009 while the Veteran was still in-service.  The Board finds that the April 2009 colonoscopy report confirming hemorrhoids with erythema, coupled with the previous documentation of hemorrhoids in-service in 2004/2005, and the Veteran's competent and credible statements of continued hemorrhoid symptoms since service, is sufficient to establish the service connection requirements outlined above. See Nicholson, supra; see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that service connection may be granted for a disability that manifests at any point during the pendency of a claim, even if it subsequently resolves prior to resolution of the claim).  In so finding, the Board recognizes that the January 2010 QTC examiner did not provide a diagnosis of hemorrhoids; this was apparently due to the fact that a rectal examination was not performed at that time.  However, given the proximity of the April 2009 hemorrhoid diagnosis to the October 2009 claim and the January 2010 examination, the lack of diagnosis by the January 2010 should not be fatal to the Veteran's claim.  This is especially so in light of the hemorrhoid-related symptoms endorsed by the Veteran during the January 2010 examination.  

Although there is no medical nexus opinion associated with the claims folder, this also is not fatal to the Veteran's claim, as in the present circumstance lay evidence may serve as a basis to establish the claim. See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  The Board finds the Veteran's account of hemorrhoids and related symptomatology, to include continuity since separation, to provide the most probative evidence on the matter at hand. 

Accordingly, the Board finds that the competent medical and lay evidence of record sufficiently establishes that the Veteran's currently diagnosed hemorrhoids with internal erythema likely had their onset in-service and persisted since separation. See Davidson, supra.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hemorrhoids is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(c).

2. Entitlement to an initial compensable evaluation for status post lipoma removal, left lower back.

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2013). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999).

Factual Background and Analysis 

The Veteran contends that she is entitled to a compensable initial disability evaluation for her service-connected status post lipoma removal, left lower back (scar).  The record reflects that the Veteran was granted service connection for the resulting scar in a June 2010 rating decision (her claim was received in October 2009).  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Code 7819, effective as of February 1, 2010.  VA received a timely notice of disagreement from the Veteran in July 2010, but the assigned rating was continued in an April 2011 statement of the case.  The Veteran appealed this decision to the Board in June 2011.

By way of history, service treatment records reflect that the Veteran presented with complaints of a mass on her lower back in March 2008.  She subsequently underwent removal the mass, diagnosed as a benign skin neoplasm, subcutaneous lipoma of the left lower back/lumbar region, "without difficulty," in March 2008.  An April 2008 "wound check" follow-up note reflected that the wound was "doing well" and without signs of infection.  Six sutures were removed approximately 10 days later, at which time there was no edema or purulence, and only mild erythema.  A horizontal fold approximately 3 centimeters across where the skin was joined was present; the sutures were removed and the Veteran was released without any noted complications. 

In October 2009, the Veteran submitted her claim for service connection for benign neoplasm removal/lipoma removal, stemming from the March 2008 in-service procedure noted above. 

In January 2010, the Veteran underwent a QTC examination; she reported that she had a painful lump in her back removed during service.  She denied experiencing any current functional impairment from this.  Objectively, the scar was described as being on the posterior side of the trunk ("left lower back"), linear, 2 centimeters by 1 centimeter, non-painful, with no breakdown of the skin, no underlying tissue damage, no edema, no inflammation, no keloid formation, and no disfiguration.  The scar did not limit the Veteran's motion and there was no limitation of function as a result of the scar. 

In her July 2010 notice of disagreement, the Veteran did not endorse any symptomatology relating to her service-connected lipoma removal scar of the back; she did state that she now had other painful lipomas (not yet removed) in other areas of her body, such as the sides, left arm, and hip. (Note: the Board has referred the issue of entitlement to service connection for lipomas of the sides, left arm, and hip herein).  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable disability evaluation for her status post lipoma removal, left lower back, at any time during the pendency of his claim.  

The Veteran's disability is rated under Diagnostic Code 7819, which provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or rated on impairment of function. 38 C.F.R. § 4.118.  As noted below, the Veteran's scar is located on her back, and thus, Diagnostic Code 7800, which pertains to scars of the head, face, or neck, is not applicable in this case. 

The Board further notes that the criteria for rating scars were revised, effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendment, which, in pertinent part, removed Diagnostic Code 7803, applies to all applications for benefits received by VA on or after October 23, 2008. See id.; see also 38 C.F.R. § 4.118 (2013).  As the Veteran filed the current claim after October 23, 2008, the revised criteria apply. 

Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater. A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck. Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage. Id.

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that is superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Ten percent is the only rating assignable under revised Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage. Id. 

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Note (1) An unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) Scars evaluated under diagnostic codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

Under Diagnostic Code 7805, other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code. Id.

When the requirements for a compensable rating of a diagnostic code are not shown, a 0 percent rating is assigned. 38 C.F.R. § 4.31 (2013). 

As noted above, Diagnostic Code 7800 is not applicable in this case as the Veteran's lipoma scar involves the lower back, and not the head, face, or neck.  

The record does not show that the Veteran's resulting 2cm x 1cm lipoma scar of the back is deep and nonlinear; in fact, the January 2010 QTC examiner described it as linear, with no underlying tissue damage (i.e., superficial).  Therefore, no compensable evaluation is available under Diagnostic Code 7801 or 7802.

The record also does not show that the Veteran's resulting lipoma scar of the back is unstable or painful.  To the contrary, the January 2010 QTC examiner described the scar as non-painful, with no apparent breakdown of the skin; the Veteran has not endorsed otherwise.  Therefore, no compensable evaluation is available under Diagnostic Code 7804. 

Lastly, the record does not show that the Veteran's resulting lipoma scar of the back results in any other disabling effects and/or impairment in function.  Again, the January 2010 QTC examiner described the scar as having no limitation/effect on function or motion.  No other disabling effects have been noted in the medical record or by the Veteran.  Therefore, no compensable evaluation is available under Diagnostic Code 7805. 

The Board recognizes that the Veteran may believe she is entitled to a compensable disability evaluation for her service-connected scar.  Notably, however, not even the Veteran herself has endorsed any specific symptomatology relating to the lipoma removal scar on her back during the course of this appeal. See January 2010 QTC Examination and July 2010 NOD.  In sum, the Veteran has not provided any statement to reflect she meets the criteria for a higher disability evaluation. 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, notably when the scar is painful, unstable, deep, or nonlinear, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's lipoma removal scar of the back - it is, essentially, asymptomatic.  As the rating schedule is adequate to evaluate the low back scar, referral for extraschedular consideration is not in order.

Likewise, the record does not show that this disability has rendered the Veteran unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised. See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); but see Rice v. Shinseki, 22 Vet. App. 447 (2009).

As the preponderance of the evidence is against the claim for a compensable evaluation for the service-connected status post lipoma removal, left lower back (scar), the benefit of the doubt doctrine is not for application. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for hemorrhoids, with internal rectal erythema, is granted. 

An initial compensable disability evaluation for service-connected status post lipoma removal, left lower back, is denied. 



REMAND

Service Connection Claims 

1. Entitlement to service connection for left shoulder impingement syndrome.

The Veteran seeks service connection for a left shoulder disability.  Service treatment records reflect that the Veteran presented with complaints of left shoulder pain in February 2005.  Objectively, there was pain with resistance of internal rotation and abduction; Neer's impingement sign was positive.  The diagnosis was left shoulder impingement syndrome.  

The Veteran underwent a QTC examination in January 2010; she noted problems with her left shoulder since approximately 2001 after lifting a heavy object in-service.  She stated that she was diagnosed with impingement syndrome.  She endorsed current weakness, giving way, and tenderness.  Objectively, no abnormalities of the left shoulder were noted.  The QTC examiner stated that there was no pathology to render a left shoulder diagnosis.  

Notably, a March 2010 x-ray of the left shoulder, which was taken as part of the January 2010 QTC examination, found mild narrowing of the subacromial space, representing questionable "mild rotator cuff pathology."

Based on the in-service findings left should impingement syndrome, the Veteran's competent statements of ongoing left shoulder pain since approximately 2001, and the inconsistent findings of the January 2010 QTC examination report and the March 2010 left shoulder x-ray report, the Board finds that the Veteran should be afforded a new VA examiner to determine the nature and etiology of any left shoulder disability found to be present.  

2. Entitlement to service connection for posterior fistulotomy.

The Veteran contends that she currently suffers from chronic residuals of a posterior fistulotomy performed during service.  Such residuals include loss of sphincter control, chronic problems with the sphincter muscle, and multiple abscesses. See July 2010 Notice of Disagreement.  

Service treatment records confirm that a fistulotomy was performed in January 2005. 

The Veteran underwent a QTC examination in January 2010; according to her statements (see NOD), the QTC examiner told her that a rectal examination was unnecessary at that time because she had recently undergone a colonoscopy procedure.  However, because no rectal examination was performed, the QTC examiner was unable to provide any diagnoses relating to posterior fistulotomy.  

In her July 2010 notice of disagreement, the Veteran stated that she had ongoing problems (noted above) associated with the 2005 fistulotomy.  

In light of the documented in-service fistulotomy, the Veteran's competent statements concerning ongoing symptomatology since that time, and the less than comprehensive January 2010 QTC examination report, the Board finds that the Veteran should be afforded a VA examination to determine what, if any, chronic fistulotomy residuals exist.  

3. Entitlement to service connection for stress incontinence, to include as a residual of a urethral bladder sling. 

The Veteran contends that she has had chronic urinary incontinence since service. 

Service treatment records dated in July 2006 reflect that the Veteran underwent anterior colporrhaphy, urethral sling for incontinence, and cystoscopy procedures in July 2006.  The operative report noted a history of urgency, stress incontinence, urge incontinence, and pelvic pain.  The report also noted that the Veteran had undergone 2 previous caesarian sections (also in-service) and a hysterectomy in March 2006.  STRs dated in October 2006 reflect a diagnosis of urinary incontinence status post "PVS and colporrhaphy."  STRs dated in 2007 to 2008 refer to incontinence in the problem list section.  

As noted above, the Veteran underwent a QTC examination in January 2010; however, because no vaginal, rectal, or pelvic examinations were conducted, the examiner was unable to provide any related diagnoses.  

In the Veteran's July 2010 notice of disagreement, she asserted that she had chronic urinary incontinence as a result of trauma during service, and that she was being treated daily with medication.  The Veteran stated that she was being treated for all of the claimed service-connected conditions at the VAMC Gainesville and Shands Hospital.  However, it does not appear that all such records have been associated with the Virtual claims file.

In light of the in-service findings of incontinence, the Veteran's competent statements regarding continuous urinary symptomatology during and since service, the likelihood of outstanding medical records, and the less than comprehensive QTC examination, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed incontinence/urinary problems.  

Claims for Initial Increased Ratings 

The Veteran seeks higher initial ratings for the following service-connected disabilities: status post hemangioma liver with scars (currently rated as 10 percent disabling); diverticulitis (currently rated as 0 percent disabling); and retinaculum removal, synovectomy right wrist (currently rated as 0 percent disabling).  

Specifically, with respect to the hemangioma liver disorder (status post resection of benign liver mass in November 2009), in her July 2010 notice of disagreement the Veteran stated that she recently underwent "multiple surgeries in connection with [her] hemangioma."  She noted significant, ongoing medical issues and pain associated with this disability.  VA treatment records confirm that in April 2010, she required placement of a biliary drainage catheter to drain a biloma, which apparently resulted from the November 2009 hemangioma surgery/resection. See VA Treatment Records.  She also noted follow-up treatment in July 2010.  

With respect to diverticulitis/IBS, the Veteran endorsed worsening diarrhea, bowel incontinence, loss of sphincter control, and general bowel distress.  See Notice of Disagreement. 

With respect to the right wrist, the Veteran reported limited range of motion, inability to write/type at lengths, decreased strength, weakness, lack of endurance, loss of sensory function, tenderness, and guarding.  She noted that the most recent QTC examination in January 2010 did not test for wrist strength (or lack thereof).  She further stated that she had been treated at the VAMC Gainesville on a follow-up basis for this condition. See Notice of Disagreement. 

With respect to all disorders, the Veteran noted current and ongoing treatment at both private (Shands Hospital) and VA facilities.  

In this case, the Veteran's was last afforded a VA/QTC examination in connection with the above disabilities in January 2010.  In light of her July 2010 statements regarding worsening symptomatology, and further considering the likelihood of outstanding VA and private treatment records, the Board finds the claims must be remanded to obtain contemporaneous treatment records and afford the Veteran VA examinations to assess the current nature and severity of her service-connected conditions. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination). 


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated (non-duplicative) treatment records from the Gainesville VAMC dated from January 2010 to the present. 

Make as many attempts as necessary to obtain such records.  If any records cannot be obtained after such efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable VA to obtain any additional treatment records pertinent to the claims on appeal.  The Board notes that the Veteran has indicated that she received/receives private treatment from Shands Hospital. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3. Thereafter, the Veteran should be afforded a VA examination(s) in order to assess the nature and etiology of the claimed (i) left shoulder disability, (ii) residuals of a posterior fistulotomy, (iii) stress incontinence, status post urethral bladder sling.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

a) With respect to the left shoulder, the VA examiner is requested to clearly identify all disorders of the left shoulder, to include any impingement syndrome and/or rotator cuff pathology present.  

For each left shoulder diagnosis, the examiner must render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not that the left shoulder disorder found on examination is related to any injury or incident of active service, to include the reported lifting injury during service, and the documented treatment for impingement syndrome in 2005.  

The examiner is also asked to reconcile any current objective findings with those findings of questionable rotator cuff pathology noted on the March 2010 QTC x-ray report.  

The examiner must consider the Veteran's competent statements as to the onset and continuing symptomatology. See Dalton v. Nicholson, 21 Vet. App. 23 (2007), (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to specific evidence in the record.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

b) With respect to the claimed residuals of a fistulotomy, the examiner must render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not that the Veteran currently suffers from any residual disabilities of the in-service fistulotomy, to include abscesses, loss of sphincter control, or any other disorders identified upon examination.

The examiner must consider the Veteran's competent statements as to the onset and continuing of symptomatology. See Dalton, supra (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to specific evidence in the record.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. Jones, supra.

c) With respect to the claimed stress incontinence, status post urethral bladder sling, the VA examiner is requested to clearly state whether stress/urinary incontinence is present. 

If urinary incontinence is diagnosed, the examiner must render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not that the urinary incontinence had its onset during active duty service, or is otherwise related to an injury or incident of active service, to include as due to the July 2006 anterior colporrhaphy, urethral bladder sling (for incontinence), and cystoscopy procedures; or the total abdominal hysterectomy performed in March 2006. 

The examiner is also asked to render an opinion as to whether it is at least as likely as not that the urinary incontinence is caused, or aggravated (permanently worsened beyond normal progression), by any service-connected disability, to specifically include the service-connected hysterectomy.  

The examiner must consider the Veteran's competent statements as to the onset and continuing of symptomatology. See Dalton, supra (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to specific evidence in the record.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. Jones, supra.

4. Thereafter, the Veteran should be afforded a VA examination(s) in order to assess the current nature and severity of her service-connected disabilities.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed.  Any indicated diagnostic tests and studies must be accomplished.

a) With respect to the service-connected status post hemangioma liver with scars, the examiner should report the nature, frequency, and severity of all manifestations and symptoms associated with the liver disorder, as well as the nature and severity of the associated surgical scar(s). See November 2009 STRS referencing initial surgery for removal of liver mass; see also VA post-service treatment records referencing ongoing biliary leakage and additional resulting surgeries. 

The examiner should also report the extent to which any symptoms of the Veteran's status post hemangioma with scars impair her overall health. 

The examiner must provide reasons for any opinion given. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

b) With respect to the service-connected diverticulitis, the examiner should report the frequency and severity of any diarrhea, bowel disturbances, abdominal distress, malnutrition, anemia, obstructions, nausea, vomiting, constipation, perforated ulcer, impairment of sphincter control, or any other symptomatology associated such disability. 

The examiner should also report the extent to which any symptoms of the Veteran's diverticulitis impair her overall health. 

The examiner must provide reasons for any opinion given. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

c) With respect to the service-connected retinaculum removal, synovectomy right wrist (right wrist disability), the examiner should include detailed account of all manifestations of the right wrist disability found to be present.  In particular, the examiner must state whether the Veteran has favorable or unfavorable ankylosis of the wrist and provide range of motion findings for the wrist.  If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after repetitions.  The examiner must state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability beyond that reflected by range of motion measurements and, if so, the additional degree of impairment..

The examiner must provide reasons for any opinion given. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5. After completing the above actions, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


